The opinion of the court was delivered by
Steele, J.
The witness, while testifying, made a statement which was instantly objected to and ruled out as inadmissible tes*542timony. The objection being taken as early as it could be, the testimony, in a legal sense, stood as if it had not been given. It stood precisely as it would if a question had been asked calling for it, and, on objection, the court had refused to permit the question to be answered. The testimony not being in the case, the other party was not at liberty to introduce proof to answer it. It would have been unwarrantable for the court to submit to the jury such testimony, not in the case, and which the other party had had no opportunity or occasion, under the ruling of the court, to contradict. The court properly refused to state to the jury the legal application of this proof which they had held inadmissible. Whether it was legally admissible is a question not before us, because no exception was taken to the ruling of the court rejecting it. The only exception was to.the omission to charge as requested so far as the court did so omit. On all points, save the above, we think the charge substantially and in every material respect conformed to the requests.
The judgment of the county court is affirmed.